UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-K [ X ] ANNUAL REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF For the fiscal year ended December 31, 2009 [] TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF For the transition period from to Commission file number: 333-79405 TACTICAL AIR DEFENSE SERVICES, INC. (Name of small business issuer on its charter) Nevada 88-0455809 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 123 West Nye Lane, Suite 517 Carson City, Nevada 89706 (Address of principal executive offices, including zip code) Registrant’s telephone number, including area code:(775) 888-6744 Securities registered pursuant to Section 12(b)of the Act:None Securities registered pursuant to Section 12(g)of the Act:$.001 par value common stock Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [ X ]No [] Check if there is no disclosure of delinquent filers in response to Item 405 of Regulation S-B contained in this form, and no disclosure will be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.[] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes[]No [ X ] The issuer’s revenues for the most recent fiscal year were $0. The aggregate market value of the voting and non-voting common equity held by non-affiliates of the registrant was approximately $7,447,011 based upon the closing price of our common stock which was $0.007 on April 13, 2010.Shares of common stock held by each officer and director and by each person or group who owns 10% or more of the outstanding common stock amounting to approximately 364,871,089 shares have been excluded in that such persons or groups may be deemed to be affiliates.This determination of affiliate status is not necessarily a conclusive determination for other purposes. As of April 13, 2010 there were 1,428,729,890 shares of our common stock were issued and outstanding. Documents Incorporated by Reference:None Transitional Small Business Disclosure Format (Check one):Yes[]No [ X ] Tactical Air Defense Services, Inc. Annual Report on Form 10-K Table of Contents Part I Page Number Item 1. Business 1 Item 1A. Risk Factors 8 Item 1B. Unresolved Staff Comments 10 Item 2. Properties 11 Item 3. Legal Proceedings 11 Item 4. (Removed and Reserved) 11 Part II Item 5. Market for Registrant's Common Equity, Related Stockholder Matters and issuer Purchases of Equity Securities 12 Item 6. Selected Financial Data 22 Item 7. Management's Discussion and Analysis of Financial Condition and Results of Operations 23 Item 8. Financial Statements and Supplementary Data F-1 Item 9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 26 Item 9A. Controls and Procedures 26 Item 9B.Other Information 27 Part III Item 10. Directors, Executive Officers, and Corporate Governance 29 Item 11. Executive Compensation 30 Item 12. Security Ownership of Certain Beneficial Owners and Management and related Stockholder Matters 32 Item 13. Certain Relationships and Related Transactions, and Director Independence 32 Item 14. Principal Accountant Fees and Services 33 Part IV Item 15. Exhibits, Financial Statement Schedules 33 Signatures 34 Forward Looking Statements This Annual Report on Form 10-K and all other reports filed by Tactical Air Defense Services, Inc., a Nevada corporation(“TADS” or the “Company”), from time to time with the Securities and Exchange Commission (the “SEC” and collectively the “Filings”) contain or may contain forward looking statements and information that are based upon beliefs of, and information currently available to, the management of TADS as well as estimates and assumptions made by TADS management.
